Case: 20-10233   Date Filed: 08/26/2020   Page: 1 of 2



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10233
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:16-cr-00175-RBD-LRH



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

RAMON FRANCISCO CASTILLO,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 26, 2020)

Before ROSENBAUM, GRANT, and LAGOA, Circuit Judges.

PER CURIAM:
              Case: 20-10233     Date Filed: 08/26/2020   Page: 2 of 2



      Ryan Thomas Truskoski, counsel for Ramon Francisco Castillo in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Castillo’s conviction and sentence are AFFIRMED.




                                         2